Exhibit 10.1

$80,000,000

LEXICON PHARMACEUTICALS, INC.

5.25% Convertible Notes Due 2021

PURCHASE AGREEMENT

November 20, 2014



--------------------------------------------------------------------------------

November 20, 2014

J.P. Morgan Securities LLC

Goldman, Sachs & Co.

      As Representatives of the several Initial Purchasers

      listed in Schedule 1 hereto

Ladies and Gentlemen:

Lexicon Pharmaceuticals, Inc. a Delaware corporation (the “Company”), proposes
to issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representatives”), $80,000,000 principal amount of its 5.25% Convertible Notes
due 2021 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $15,000,000 principal amount of its 5.25%
Convertible Notes due 2021 (the “Option Securities”) if and to the extent that
the Initial Purchasers shall have determined to exercise the option to purchase
such 5.25% Convertible Notes due 2021 granted to the Initial Purchasers in
Section 2 hereof. The Underwritten Securities and the Option Securities are
herein referred to as the “Securities”. The Securities will be convertible into
shares (the “Underlying Securities”) of common stock of the Company, par value
$0.001 per share (the “Common Stock”). The Securities will be issued pursuant to
an Indenture to be dated as of November 26, 2014 (the “Indenture”), between the
Company and Wells Fargo Bank, N.A., as trustee (the “Trustee”).

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated November 19, 2014 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (this “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection

 

2



--------------------------------------------------------------------------------

with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum and the Offering Memorandum shall be
deemed to refer to and include any documents filed after such date and
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers. (a) The
Company agrees to issue and sell the Underwritten Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Underwritten
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 96.5% of the principal amount thereof (the “Purchase Price”)
plus accrued interest, if any, from November 26, 2014 to the Closing Date (as
defined below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities at the Purchase Price plus accrued interest, if any, from
November 26, 2014 to the date of payment and delivery.

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representatives in their sole discretion shall make.

 

3



--------------------------------------------------------------------------------

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, only for the purpose of
covering over-allotments, on or before the thirtieth day following the date of
this Agreement, by written notice from the Representatives to the Company. Such
notice shall set forth the aggregate principal amount of Option Securities plus
accrued interest as to which the option is being exercised and the date and time
when the Option Securities are to be delivered and paid for, which may be the
same date and time as the Closing Date (as hereinafter defined) but shall not be
earlier than the Closing Date nor later than the tenth full business day (as
hereinafter defined) after the date of such notice (unless such time and date
are postponed in accordance with the provisions of Section 10 hereof). Any such
notice shall be given at least two business days prior to the date and time of
delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer (a “QIB”) within the meaning of Rule
144A under the Securities Act (“Rule 144A”) and an accredited investor within
the meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A and in connection with each such
sale, it has taken or will take reasonable steps to ensure that the purchaser of
the Securities is aware that such sale is being made in reliance on Rule 144A.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(c), 6(f) and 6(g), counsel for the Company and counsel for the
Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b) above and
each Initial Purchaser hereby consents to such reliance.

 

4



--------------------------------------------------------------------------------

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Ropes & Gray LLP,
800 Boylston Street, Prudential Tower, Boston, Massachusetts 02199 at 10:00 A.M.
New York City time on November 26, 2014, or at such other time or place on the
same or such other date, not later than the fifth business day thereafter, as
the Representatives and the Company may agree upon in writing or, in the case of
the Option Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of DTC, for the respective accounts of the several Initial Purchasers of the
Securities to be purchased on such date of one or more global notes representing
the Securities (collectively, the “Global Note”), with any transfer taxes
payable in connection with the sale of such Securities duly paid by the Company.
The Global Note will be made available for inspection by the Representative at
the office of J.P. Morgan Securities LLC set forth above not later than 1:00
P.M., New York City time, on the business day prior to the Closing Date or the
Additional Closing Date, as the case may be.

(f) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither the Representatives nor any other
Initial Purchaser shall have any responsibility or liability to the Company with
respect thereto. Any review by the Representatives or any Initial Purchaser of
the Company, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the
Representatives or such Initial Purchaser and shall not be on behalf of the
Company or any other person.

 

5



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) The Preliminary Offering Memorandum, as of its date, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in any Preliminary Offering Memorandum.

(b) The Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date and as of the Additional Closing Date, as the case may be, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in such Time of Sale
Information. No statement of material fact included in the Offering Memorandum
has been omitted from the Time of Sale Information and no statement of material
fact included in the Time of Sale Information that is required to be included in
the Offering Memorandum in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, has been omitted
therefrom.

(c) Other than the Preliminary Offering Memorandum and the Offering Memorandum,
the Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) each
electronic road show and any other written communications approved in writing in
advance by the Representatives. Each such Issuer Written Communication does not
conflict with the information contained in the Time of Sale Information, and
when taken together with the Time of Sale Information, did not, and at the
Closing Date and as of the Additional Closing Date, as the case

 

6



--------------------------------------------------------------------------------

may be, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in such Issuer Written Communication.

(d) As of the date of the Offering Memorandum and as of the Closing Date and as
of the Additional Closing Date, as the case may be, the Offering Memorandum does
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use in the Offering
Memorandum.

(e) The documents incorporated by reference in the Offering Memorandum or the
Time of Sale Information, when filed with the Securities and Exchange Commission
(the “Commission”) conformed or will conform, as the case may be, in all
material respects to the requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) and such documents did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f) The financial statements and the related notes thereto of the Company and
its consolidated subsidiaries included or incorporated by reference in the Time
of Sale Information and the Offering Memorandum present fairly in all material
respects the financial position of the Company and its consolidated subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; except as otherwise set forth
therein, such financial statements have been prepared in conformity with U.S.
generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; and the other financial information
included or incorporated by reference in the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its consolidated subsidiaries and presents fairly in all material respects
the information shown thereby.

 

7



--------------------------------------------------------------------------------

(g) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Information and the Offering
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the condition, financial or otherwise, or in the earnings,
business or operations of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”).

(h) Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Time of Sale Information and the
Offering Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly by the Company, free and
clear of all liens, encumbrances, equities or claims.

(i) The authorized capital stock of the Company is as set forth in, and conforms
as to legal matters to the description thereof contained in, each of the Time of
Sale Information and the Offering Memorandum.

(j) The shares of Common Stock outstanding prior to the issuance of the
Securities have been duly authorized and are validly issued, fully paid and
non-assessable.

(k) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Information and the Offering Memorandum.

(l) The Company has full right, power and authority to execute and deliver this
Agreement, the Indenture, the Securities, a purchase agreement dated as of the
date hereof between Invus, L.P. or one of its affiliates and the Company (the
“Invus Purchase Agreement”) and the indenture related to the securities offered
pursuant thereto (collectively, the “Transaction Documents”) and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Documents and the consummation by it of the transactions
contemplated thereby or by the Time of Sale Information and the Offering
Memorandum has been duly and validly taken.

 

8



--------------------------------------------------------------------------------

(m) The Indenture has been duly authorized by the Company and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by equitable principles relating
to enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

(n) This Agreement has been duly authorized, executed and delivered by the
Company.

(o) The Securities have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(p) Upon issuance and delivery of the Securities in accordance with this
Agreement and the Indenture, the Securities will be convertible at the option of
the holder thereof into shares of the Underlying Securities in accordance the
terms of the Securities; the maximum number of Underlying Securities issuable
upon conversion of the Securities, including pursuant to any make-whole
adjustment, have been duly authorized and reserved for issuance and, when issued
upon conversion of the Securities in accordance with the terms of the
Securities, will be validly issued, fully paid and non assessable, and, except
as described in the Time of Sale Information and the Offering Memorandum, the
issuance of the Underlying Securities will not be subject to any preemptive or
similar rights. Except as described therein, all of such rights described in the
Time of Sale Information and the Offering Memorandum have been waived with
respect to the issuance of the Securities and the transactions contemplated
hereunder, including the maximum number of Underlying Securities issuable upon
conversion of the Securities.

(q) Each Transaction Document conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum.

(r) The execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Securities (including the
issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict

 

9



--------------------------------------------------------------------------------

with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority.

(s) No consent, approval, authorization, order, license, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of each of the Transaction Documents, the issuance and sale of the Securities
(including the issuance of the Underlying Securities upon conversion thereof)
and the consummation of the transactions contemplated by the Transaction
Documents or the Time of Sale Information and the Offering Memorandum, except
for such consents, approvals, authorizations, orders and registrations or
qualifications as may be required under applicable state securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers.

(t) The Invus Purchase Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding agreement
of the Company enforceable against the Company in accordance with its terms,
subject to the Enforceability Exceptions.

(u) Neither the Company nor any of its subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or any of its subsidiaries
or any Initial Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Securities.

(v) On the Closing Date and the Additional Closing Date, as the case may be, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Time of Sale
Information, as of the Time of Sale, and the Offering Memorandum, as of its
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

(w) Except as described in the Time of Sale Information and the Offering
Memorandum, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company.

 

10



--------------------------------------------------------------------------------

(x) Neither the Company nor any of its affiliates (as defined in Rule 501(b) of
Regulation D) has, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act.

(y) None of the Company or any of its affiliates or any other person acting on
its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

(z) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 2(b) and their compliance with their agreements
set forth therein, it is not necessary, in connection with the issuance and sale
of the Securities to the Initial Purchasers and the offer, resale and delivery
of the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

(aa) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject other than proceedings accurately described in all
material respects in the Time of Sale Information and the Offering Memorandum
and proceedings that would not reasonably be expected to have a Material Adverse
Effect, or on the power or ability of the Company to perform its obligations
under this Agreement or to consummate the transactions contemplated by the Time
of Sale Information.

(bb) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Sale Information and the Offering Memorandum will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

11



--------------------------------------------------------------------------------

(cc) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.

(dd) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

(ee) The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it
which is material to the business of the Company, in each case free and clear of
all liens, encumbrances and defects except such as are described in the Time of
Sale Information and Offering Memorandum or such as do not materially affect the
value of such property and do not interfere in any material respect with the use
made and currently proposed to be made of such property by the Company; and any
real property and buildings held under lease by the Company or of its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere in any material
respect with the use made and currently proposed to be made of such property and
buildings by the Company, in each case except as described in the Time of Sale
Information and Offering Memorandum.

(ff) Except as described in the Time of Sale Information and Offering
Memorandum, (i) the Company and its subsidiaries own, possess, or have valid,
binding and enforceable licenses or other rights to use the patents, patent
rights and patent applications, copyrights, trademarks, service marks, trade
names, Internet domain names, technology, confidential information, software,
know-how, (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) and other
intellectual property and proprietary rights necessary or used in connection
with the conduct of their business in the manner in which it is presently being
conducted and in the manner set forth in the Time of Sale Information and the
Offering Memorandum (collectively, the “Company Intellectual Property”), except
as would not reasonably be expected to result in a Material Adverse Effect, and
to the extent that the Company Intellectual Property is not sufficient to so
conduct their business, including with respect to any products described in the
Time of Sale Information and Offering Memorandum as being under development, the
Company believes it can acquire such rights on reasonable terms; (ii) to the
knowledge of the Company, (A) none of the patents and patent

 

12



--------------------------------------------------------------------------------

applications set forth on Appendix A (collectively, the “Company Patents”) owned
by the Company or its subsidiaries is invalid or unenforceable and neither the
Company nor any of its subsidiaries has received any challenge (including
without limitation, notices of expiration) to the validity or enforceability of
Company Patents from any third party or governmental authority and the Company
and its subsidiaries have made all filings and paid all fees necessary to
maintain any Company Patents owned by any of them, and (B) none of the Company
Intellectual Property owned by the Company or its subsidiaries is invalid or
unenforceable and neither the Company nor any of its subsidiaries has received
any challenge (including without limitation, notices of expiration) to the
validity or enforceability of Company Intellectual Property from any third party
or governmental authority and the Company and its subsidiaries have made all
filings and paid all fees necessary to maintain any Company Intellectual
Property owned by any of them, except as would not reasonably be expected to
result in a Material Adverse Effect for Company Intellectual Property other than
Company Patents; (iii) the Company and its subsidiaries have taken reasonable
measures necessary to secure their interests in Company Intellectual Property,
including the confidentiality of all trade secrets and confidential information
which constitutes Company Intellectual Property, and to secure assignment of
Company Intellectual Property from its employees and contractors; (iv) the
Company is not aware of any Company Intellectual Property required to be
described in the Time of Sale Information and the Offering Memorandum;
(v) neither the Company nor any of its subsidiaries has received any claim of
infringement or misappropriation of (and the Company does not know of any
infringement or misappropriation of) intellectual property rights of others by
the Company or any of its subsidiaries (A) with respect to the Company Patents
or (B) with respect to the Company Intellectual Property, except as would not
reasonably be expected to result in a Material Adverse Effect for Company
Intellectual Property other than Company Patents; (vi) the Company and its
subsidiaries are not in breach of, and have complied with all terms of, any
license or other agreement relating to any Company Intellectual Property, and no
party to any such agreement has given the Company or its subsidiaries notice of
its intention to cancel, terminate, alter the scope of rights under or fail to
renew any such agreement, except as would not reasonably be expected to result
in a Material Adverse Effect; and (vii) no suit or other proceeding is pending
against the Company or any of its subsidiaries concerning any agreement
concerning the Company Intellectual Property, including any proceeding
concerning a claim that the Company or its subsidiaries or another person has
breached any such agreement.

(gg) All patent applications owned by the Company and filed with the U.S. Patent
Trademark Office (“PTO”) or any foreign or international patent authority (the
“Company Patent Applications”) have been duly and properly filed; the Company
has complied with its duty of candor and disclosure to the PTO for the Company
Patent Applications; the Company is not aware of any facts required to be
disclosed to the PTO that were not disclosed to the PTO and which would preclude
the grant of a patent for the Company Patent Applications; and the Company has
no knowledge of any facts which would preclude it from having clear title to the
Company Patent Applications that have been identified by the Company as being
exclusively owned by the Company.

 

13



--------------------------------------------------------------------------------

(hh) No material labor dispute with the employees of the Company exists, except
as described in the Time of Sale Information and the Offering Memorandum, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that could have a Material
Adverse Effect.

(ii) The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as described in the Time of Sale Information and Offering
Memorandum.

(jj) The Company possesses all certificates, authorizations and permits issued
by the appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as presently conducted and in the manner set forth in the
Time of Sale Information and Offering Memorandum, including without limitation
all such certificates, authorizations and permits required by the United States
Food and Drug Administration (the “FDA”) or any other federal, state or foreign
agencies or bodies engaged in the regulation of pharmaceuticals or biohazardous
materials, except as would not reasonably be expected to result in a Material
Adverse Effect, and the Company has not received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as described in the Time of Sale Information and the Offering Memorandum.

(kk) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company that are described in the Time of Sale Information and
Offering Memorandum were and, if still pending, are, to the Company’s knowledge,
being conducted in all material respects in accordance with experimental
protocols, procedures and controls pursuant to, where applicable, accepted
professional and scientific standards for products or product candidates
comparable to those being developed by the Company; the descriptions of the
results of such studies, tests and trials contained in the Time of Sale
Information and Offering Memorandum do not contain any misstatement of a
material fact or omit to state a material fact necessary to make such statements
not misleading; the Company has no knowledge of any studies, tests or trials not
described in the Time of Sale Information and the Offering Memorandum the
results of which reasonably call into question in any material respect the
results of the studies, tests

 

14



--------------------------------------------------------------------------------

and trials described in the Time of Sale Information or the Offering Memorandum;
and the Company has not received any notices or correspondence from the FDA or
any foreign, state or local governmental body exercising comparable authority or
any Institutional Review Board or comparable authority requiring the
termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company which
termination, suspension or material modification would reasonably be expected to
have a Material Adverse Effect.

(ll) Except as described in the Time of Sale Information and the Offering
Memorandum, the Company and its subsidiaries are in compliance with, and conduct
their respective businesses in conformity with, all applicable federal, state
and local laws and regulations, except where the failure to so comply or conform
would not reasonably be expected to have a Material Adverse Effect.

(mm) Ernst & Young LLP, who have certified certain financial statements of the
Company and its subsidiaries, are independent public accountants as required by
the Securities Act and the rules and regulations of the Commission thereunder.

(nn) The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Time of Sale Information, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto in all material respects.

(oo) Except as described in the Time of Sale Information and Offering
Memorandum, the Company has not sold, issued or distributed any shares of Common
Stock during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D or S of, the Securities Act, other
than shares issued pursuant to employee benefit plans, qualified stock option
plans or other employee compensation plans or pursuant to outstanding options,
rights or warrants.

 

15



--------------------------------------------------------------------------------

(pp) Each material contract, agreement and license to which the Company is bound
is valid, binding, enforceable, and in full force and effect against the
Company, and to the knowledge of the Company, each other party thereto, subject
to the Enforceability Exceptions. Neither the Company nor, to the Company’s
knowledge, any other party is in breach or default in any material respect with
respect to any such contract, agreement and license, and, to the Company’s
knowledge, no event has occurred which with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under any such contract, agreement or license. To the knowledge of
the Company, no party has repudiated any material provision of any such
contract, agreement or license.

(qq) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer or employee of the Company or any of its
subsidiaries nor any agent, affiliate or other person associated with or acting
on behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee, including
of any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit.

(rr) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Company or any of its
subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

16



--------------------------------------------------------------------------------

(ss) Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, any directors, officers, or employees of the Company, nor any
agent, affiliate or other person associated with or acting on behalf of the
Company or any of its subsidiaries is currently the subject or the target of any
sanctions administered or enforced by the U.S. government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) or the U.S. Department of State and including, without
limitation, the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

(tt) There is and has been no failure on the part of the Company or any of the
Company’s directors or officers, in their capacities as such, to comply in all
material respects with any provision of the Sarbanes-Oxley Act of 2002, as
amended and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications, that is applicable to the Company.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably objects.

 

17



--------------------------------------------------------------------------------

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably objects.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence or development of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities (i) any event or development shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (or including such

 

18



--------------------------------------------------------------------------------

document to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law and (2) if
at any time prior to the Closing Date (i) any event or development shall occur
or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or blue sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities.

(g) Clear Market. The Company also covenants with each Initial Purchaser that,
without the prior written consent of each of the Representatives, it will not,
during the restricted period set forth in Schedule I hereto, (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock or (2) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise or (3) file any registration statement with the Commission
relating to the offering of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock. The foregoing
sentence shall not apply to (a) the Securities to be sold hereunder, securities
to be sold pursuant to the Invus Purchase Agreement or shares of Common Stock to
be sold pursuant to a concurrent public offering, (b) the issuance by the
Company of shares of Common Stock upon the exercise of an option or warrant, the
vesting of a restricted stock unit or the conversion of a security outstanding
on the date hereof of which the Initial Purchasers have been advised in writing,
(c) the grant by the Company of restricted stock awards, restricted stock units
or options to purchase shares of Common Stock under the Company’s Equity
Incentive Plan as in effect on the date hereof or the

 

19



--------------------------------------------------------------------------------

Company’s Non-Employee Directors’ Equity Incentive Plan as in effect on the date
hereof, (d) the issuance by the Company of shares of Common Stock to Symphony
Icon Holdings LLC (“Holdings”) or its designee or designees in partial
satisfaction of its contingent payment obligations under the Amended and
Restated Purchase Option Agreement, dated July 30, 2010, between the Company,
Holdings and Symphony Icon, Inc. triggered by the Company’s receipt of an
upfront payment of $23 million under the License and Collaboration Agreement,
dated October 21, 2014, between the Company and Ipsen Pharma SAS, and the filing
of a registration statement (or amendment thereto) with the Commission relating
to the resale of such shares of Common Stock, or (e) the establishment of a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
shares of Common Stock, provided that such plan does not provide for the
transfer of Common Stock during the 90-day restricted period, except as
otherwise permitted herein, and no public announcement or filing under the
Exchange Act regarding the establishment of such plan shall be required of or
voluntarily made by or on behalf of the Company. Notwithstanding the foregoing,
if (1) during the last 17 days of the 90-day restricted period the Company
issues an earnings release or material news or a material event relating to the
Company occurs; or (2) prior to the expiration of the 90-day restricted period,
the Company announces that it will release earnings results during the 16-day
period beginning on the last day of the 90-day period, the restrictions imposed
by this agreement shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event. The Company shall promptly notify the
Representatives of any earnings release, news or event that may give rise to an
extension of the initial 90-day restricted period.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds”.

(j) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities and will not
take any action prohibited by Regulation M under the Exchange Act in connection
with the distribution of the Securities contemplated hereby.

(k) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on the Nasdaq Global
Select Market (the “Exchange”).

(l) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the

 

20



--------------------------------------------------------------------------------

Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(m) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(o) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(p) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(q) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by

 

21



--------------------------------------------------------------------------------

such Initial Purchaser and approved by the Company in advance in writing or
(v) any written communication relating to or that contains the terms of the
Securities and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum or the
Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date or the Additional Closing Date, as the case may be, there shall not
have occurred any change, or any development involving a prospective change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its subsidiaries, taken as a whole, from that set
forth in the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) as of the date of this Agreement that, in your judgment, is material
and adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in this Agreement, the
Time of Sale Information and the Offering Memorandum.

(b) The Initial Purchasers s shall have received on the Closing Date or the
Additional Closing Date, as the case may be, a certificate, dated the Closing
Date or the Additional Closing Date, as applicable, and signed by an executive
officer of the Company, to the effect that the representations and warranties of
the Company contained in this Agreement are true and correct as of the Closing
Date or the Additional Closing Date, as applicable, and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date or the
Additional Closing Date, as applicable. The officer signing and delivering such
certificate may rely upon the best of his or her knowledge as to proceedings
threatened.

(c) The Initial Purchasers shall have received on the Closing Date or the
Additional Closing Date, as the case may be, an opinion of Vinson & Elkins,
L.L.P., outside counsel for the Company, dated the Closing Date or the
Additional Closing Date, as applicable, in form and substance acceptable to the
Initial Purchasers, to the effect set forth in Annex C hereto.

(d) The Initial Purchasers shall have received on the Closing Date or the
Additional Closing Date, as the case may be, an opinion of Brian T. Crum, Vice
President and General Counsel of the Company, dated the Closing Date or the
Additional Closing Date, as applicable, in form and substance acceptable to the
Initial Purchasers.

 

22



--------------------------------------------------------------------------------

(e) The Initial Purchasers shall have received on the Closing Date or the
Additional Closing Date, as the case may be, an opinion of Max Bachrach, Ph.D.,
Vice President, Intellectual Property, of the Company, dated the Closing Date or
the Additional Closing Date, as applicable, in form and substance acceptable to
the Initial Purchasers.

(f) The Initial Purchasers shall have received on the Closing Date or the
Additional Closing Date, as the case may be, an opinion of Ropes & Gray LLP,
counsel for the Initial Purchasers, dated the Closing Date or the Additional
Closing Date, as applicable, in form and substance acceptable to the Initial
Purchasers.

(g) The Initial Purchasers shall have received on the Closing Date or the
Additional Closing Date, as the case may be, an opinion of Davis Polk & Wardwell
LLP, counsel for the Initial Purchasers, dated the Closing Date or the
Additional Closing Date, as applicable, in form and substance acceptable to the
Initial Purchasers.

(h) The Initial Purchasers shall have received, on each of the date hereof and
the Closing Date or the Additional Closing Date, as the case may be, a letter
dated the date hereof or the Closing Date or the Additional Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
the initial purchasers with respect to the financial statements and certain
financial information contained in, or incorporated by reference into, the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date hereof.

(i) The Initial Purchasers shall have received, on each of the date hereof and
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer of the Company, dated the date hereof
or the Closing Date or the Additional Closing Date, as the case may be, in form
and substance satisfactory to the Initial Purchasers.

(j) The Securities shall be eligible for clearance and settlement through DTC.

(k) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and certain shareholders, officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be full force and effect on the Closing Date or Additional Closing
Date, as the case may be.

 

23



--------------------------------------------------------------------------------

(l) Substantially concurrently with the delivery of the Underwritten Securities,
the issuance and sale of the Shares (as that term is defined in that certain
purchase agreement, dated as of November 20, 2014, between the Company, Invus,
L.P., Invus C.V. and Artal International S.C.A. (the “Purchase Agreement”))
shall be consummated pursuant to the terms and conditions of the Purchase
Agreement.

The several obligations of the Initial Purchasers to purchase Option Securities
hereunder are subject to the delivery to you on the applicable Additional
Closing Date of such documents as you may reasonably request with respect to the
good standing of the Company, the due authorization and issuance of the Option
Securities to be sold on such Additional Closing Date and other matters related
to the issuance of such Option Securities.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors, officers,
agents and employees and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication, any road show as
defined in Rule 433(h) under the Securities Act (a “road show”) or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
therein.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication, any road show or the
Offering Memorandum (or any amendment or supplement thereto).

 

24



--------------------------------------------------------------------------------

(c) Notice and Procedures. If any suit, action or proceeding (including any
governmental or regulatory investigation) shall be brought or asserted against
any person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and the Indemnifying Person shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Indemnifying Person may designate in such proceeding and shall
pay the fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary or (ii) the named
parties in any such proceeding (including any impleaded parties include both the
Indemnifying Person and the Indemnified Person and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interest between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Company, its directors, its officers and any control persons of the
Company shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding.

 

25



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in paragraphs (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total price at which the Securities purchased by it and distributed were
reoffered exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

26



--------------------------------------------------------------------------------

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. The Representatives may terminate this Agreement by notice given
by you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date or, in the case of the Option Securities, prior to the
Additional Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, either of the New York Stock
Exchange or the NASDAQ Global Select Market, (ii) trading of any securities of
the Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in this Agreement, the
Time of Sale Information and the Offering Memorandum.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that

 

27



--------------------------------------------------------------------------------

effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate principal amount of Securities to be purchased on
such date, or if the Company shall not exercise the right described in paragraph
(b) above, then this Agreement or, with respect to any Additional Closing Date,
the obligation of the Initial Purchasers to purchase Securities on the
Additional Closing Date, as the case may be, shall terminate without liability
on the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments and supplements thereto) and

 

28



--------------------------------------------------------------------------------

the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the fees and expenses of the Company’s
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a blue sky memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; (ix) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors; and (x) all expenses and application fees related to the
listing of the Underlying Securities on the Exchange. It is understood, however,
that except as provided in this Section and Section 7 entitled “Indemnity and
Contribution,” and Section 10(b), the Initial Purchasers will pay all of their
costs and expenses, including fees and disbursements of their counsel, transfer
taxes payable on resale of any of the Securities by them and any advertising
expenses connected with any offers they may make.

(b) If this Agreement shall be terminated by the Initial Purchasers, or any of
them, because of any failure or refusal on the part of the Company to comply
with the terms or to fulfill any of the conditions of this Agreement, or if for
any reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out of pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

 

29



--------------------------------------------------------------------------------

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; and (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City.

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication. Notices to
the Initial Purchasers shall be given to the Representatives c/o J.P. Morgan
Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax:
(212) 622-8358); Attention: Equity Syndicate Desk and c/o Goldman, Sachs & Co.,
200 West Street, New York, New York 10282-2198, Attention: Registration
Department, with a copy to Ropes & Gray LLP, Prudential Tower, 800 Boylston
Street, Boston, MA 02199, Attention: Patrick O’Brien. Notices to the Company
shall be given to it at Lexicon Pharmaceuticals, Inc., 8800 Technology Forest
Place, The Woodlands, TX 77381, Attention: Brian Crum.

(b) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

30



--------------------------------------------------------------------------------

(i) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, trust indentures,
to Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, Lexicon Pharmaceuticals, Inc. By  

/s/ Lonnel Coats

  Name: Lonnel Coats   Title: President & CEO

 

Accepted: As of the date first written above J.P. Morgan Securities LLC Goldman,
Sachs & Co.

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

 

By:   J.P. Morgan Securities LLC By:  

  /s/ Yun Xie

  Name: Yun Xie   Title: Vice President By:   Goldman, Sachs & Co. By:  

  /s/ Daniel Young

  Name: Daniel Young   Title: Managing Director

 

32



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal
Amount of
Underwritten
Securities      Principal
Amount of
Option Securities      Total
Principal
Amount of
Securities  

J.P. Morgan Securities LLC

   $ 44,000,000.00       $ 8,250,000.00       $ 52,250,000.00   

Goldman, Sachs & Co.

     36,000,000.00         6,750,000.00         42,750,000.00      

 

 

    

 

 

    

 

 

 

Total:

   $ 80,000,000.00       $ 15,000,000.00       $ 95,000,000.00      

 

 

    

 

 

    

 

 

 

 

33



--------------------------------------------------------------------------------

Annex A

a. Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.

 

34



--------------------------------------------------------------------------------

Annex B

 

PRICING TERM SHEET    STRICTLY CONFIDENTIAL Dated November 20, 2014   

Lexicon Pharmaceuticals, Inc.

$80,000,000

5.25% Convertible Senior Notes due 2021

The information in this pricing term sheet supplements Lexicon Pharmaceuticals,
Inc.’s preliminary offering memorandum, dated November 19, 2014 (the
“Preliminary Offering Memorandum”), and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. In all other respects, this term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum. Terms used herein but not defined herein shall have the respective
meanings as set forth in the Preliminary Offering Memorandum. All references to
dollar amounts are references to U.S. dollars. References to “we,” “us,” “our,”
“Lexicon,” “Lexicon Pharmaceuticals,” the “Company” and similar designations
refer to Lexicon Pharmaceuticals, Inc. and not to its consolidated subsidiaries.

 

Issuer:    Lexicon Pharmaceuticals, Inc., a Delaware corporation Title of
securities:    5.25% Convertible Senior Notes due 2021 (the “Notes”) Ticker /
Exchange:    LXRX / The Nasdaq Global Select Market (“Nasdaq”) Aggregate
principal amount offered:    $80,000,000 aggregate principal amount of Notes
Over-allotment option:    Up to an additional $15,000,000 aggregate principal
amount of Notes Offering price:    The Notes will be issued at a price of 100%
of their principal amount, plus accrued interest, if any, from the settlement
date Maturity:    December 1, 2021, unless earlier repurchased or converted
Interest rate:    5.25% per annum, accruing from the settlement date Interest
payment dates:    Each June 1 and December 1, beginning on June 1, 2015 Last
reported sale price of the Issuer’s common stock on November 20, 2014:    $1.005
per share of the Issuer’s common stock Initial conversion rate:    829.1874
shares of the Issuer’s common stock for each $1,000 principal amount of Notes
Initial conversion price:    $1.206 per share of the Issuer’s common stock
Conversion premium:    20% above the last reported sale price of the Issuer’s
common stock on November 20, 2014 Trade date:    November 20, 2014 Expected
settlement date:    November 26, 2014 Joint book-running managers:    J.P.
Morgan Securities LLC Goldman, Sachs & Co.



--------------------------------------------------------------------------------

CUSIP (144A):    528872 AA2 ISIN (144A):    US528872AA29 Use of proceeds:   

The Issuer estimates that the proceeds from the offering of Notes after
deducting the estimated offering expenses and the initial purchasers’ discount
will be approximately $77.0 million (or $91.5 million if the initial purchasers
exercise their over-allotment option in full).

 

The Issuer currently intends to use the net proceeds from the offering of Notes,
together with the net proceeds from the Common Stock Offering and the Private
Placement, as defined below, for the clinical development of its drug candidates
and its other nonclinical research and development efforts. The Issuer may also
use a portion of the net proceeds to acquire or invest in complementary products
and technologies or for general corporate purposes.

Common stock offering:    Concurrently with the offering of Notes, the Issuer is
offering up to 49,751,244 shares of its common stock (or a total of up to
57,213,931 shares of its common stock if the underwriters in that offering
exercise in full their option to purchase additional shares of common stock), in
a registered underwritten offering pursuant to a prospectus supplement (the
“Common Stock Offering”) at a public offering price of $1.005 per share, for
total gross proceeds of $50 million ($57.5 million if the underwriters in that
offering exercise in full their option to purchase additional shares of common
stock). Private placement:    Concurrently with the offering of Notes and the
Common Stock Offering, the Issuer will enter into a stock purchase agreement
with Invus L.P., Invus C.V. (together with Invus L.P., “Invus”) and Artal
International S.C.A. (“Artal”) pursuant to which Artal will agree to purchase
and the Issuer will agree to issue to Artal on the closing date of the Common
Stock Offering an aggregate of 149,253,731 shares of the Issuer’s common stock
at a price of $1.005 per share, equal to the price per share to the public in
the Common Stock Offering (the “Private Placement”), for total gross proceeds of
$150 million. Common stock to be outstanding after the Common Stock Offering and
the Private Placement:   

713,839,502 shares (or 721,302,189 shares if the underwriters in the Common
Stock Offering exercise in full their option to purchase additional shares of
common stock), excluding the shares underlying the Notes.

 

After the Common Stock Offering and the Private Placement, Invus and its
affiliates will hold approximately 60.58% of the outstanding shares of the
Issuer’s common stock (or 59.95% if the underwriters in that offering exercise
in full their option to purchase additional shares of common stock).

 

2



--------------------------------------------------------------------------------

Payment to Symphony:    The $23 million upfront payment the Issuer received from
Ipsen Pharma SAS triggers the Issuer’s obligation to pay Symphony Icon Holdings
LLC approximately $11.5 million in December 2014. The Issuer has the option of
paying up to 50% of this payment to Symphony in shares of the Issuer’s common
stock. Although the Issuer has not made a determination of whether to issue
shares in respect of the payment, the terms of the purchase agreement for this
offering permit the Issuer to do so and to file a registration statement with
the Securities and Exchange Commission for the resale of these shares prior to
the issuance of such shares. Repurchase of Notes at the holders’ option upon a
fundamental change:    Holders may require the Issuer to repurchase their Notes
for cash upon the occurrence of a “fundamental change” (as defined under
“Description of notes—Fundamental change permits holders to require us to
repurchase notes” in the Preliminary Offering Memorandum) at a price equal to
100% of the principal amount of the Notes to be repurchased, plus accrued and
unpaid interest to, but excluding, the “fundamental change repurchase date” (as
defined under “Description of notes—Fundamental change permits holders to
require us to repurchase notes” in the Preliminary Offering Memorandum).
Adjustment to shares delivered upon conversion upon a make-whole adjustment
event:    The following table sets forth the number of “additional shares” (as
defined under “Description of notes—Conversion rights—Increase in conversion
rate upon conversion upon a make-whole fundamental change” in the Preliminary
Offering Memorandum) by which the conversion rate will be increased per $1,000
principal amount of Notes for each stock price and effective date set forth
below:

 

     Stock Price  

Effective Date

   $1.005      $1.05      $1.10      $1.15      $1.20      $1.40      $1.60     
$1.75      $2.00      $2.25      $2.50      $3.00  

November 26, 2014

     165.8374         163.2116         148.6581         135.3804        
124.8559         88.0562         64.6545         51.7920         36.2121        
25.5313         18.0758         6.4713   

December 1, 2015

     165.8374         162.4288         147.7753         134.7196        
123.0068         87.5155         63.8213         50.9423         35.4896        
24.9930         17.7086         6.3516   

December 1, 2016

     165.8374         161.5050         146.8781         133.2578        
121.1693         84.9255         61.2501         48.5823         33.5906        
23.5468         16.6486         5.8299   

December 1, 2017

     165.8374         160.0764         146.2881         131.7169        
118.9526         81.3233         57.5463         45.1457         30.8071        
21.4246         15.0930         5.0609   

December 1, 2018

     165.8374         158.8107         141.7162         126.0230        
112.5943         73.8697         50.6707         39.0720         26.1706        
18.0499         12.7162         3.9636   

December 1, 2019

     165.8374         153.5993         133.2344         115.9500        
101.3618         61.3876         39.5826         29.5715         19.2951        
13.3099         9.5510         2.6503   

December 1, 2020

     165.8374         139.5507         115.3626         95.0648         78.7834
        37.9547         20.5288         14.3823         9.5616         7.3393   
     5.9874         1.5856   

December 1, 2021

     165.8374         121.2183         78.0335         40.4135         0.0000   
     0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000         0.0000   

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   if the stock price is between two stock prices in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.;

 

  •   if the stock price is greater than $3.00 per share (subject to adjustment
in the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate; and

 

  •   if the stock price is less than $1.005 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 995.0248 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“Description of notes—Conversion rate adjustments” in the Preliminary Offering
Memorandum.

[Remainder of Page Intentionally Blank]

 

3



--------------------------------------------------------------------------------

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. This information does not purport
to be a complete description of the Notes or the offering.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any Notes in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

The offer and sale of the Notes and the common stock issuable upon conversion
thereof have not been registered, and will not be registered, under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and the Notes and such common stock may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. Accordingly, the Notes are being offered and sold only to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act).

The Notes and any shares of common stock issuable upon conversion of the Notes
are not transferable except in accordance with the restrictions described under
“Notice to investors” and “Transfer restrictions” in the Preliminary Offering
Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting (i) J.P. Morgan Securities LLC, c/o Broadridge
Financial Solutions, 1155 Long Island Avenue, Edgewood, NY 11717 or by telephone
at (866) 803-9204 or (ii) Goldman, Sachs & Co., Attention: Prospectus
Department, 200 West Street, New York, NY 10282, by telephone at (212) 902-1171,
or by emailing prospectus-ny@ny.email.gs.com.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

4



--------------------------------------------------------------------------------

Annex C

Form of Opinion of Counsel for the Company

(i) the Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Information and is duly qualified to
transact business and is in good standing in each jurisdiction as set forth in
an Annex to such counsel’s opinion;

(ii) each Subsidiary of the Company has been duly incorporated or formed, as the
case may be, and is validly existing as a corporation, limited liability company
or limited partnership, as the case may be, in good standing under the laws of
the jurisdiction of its incorporation or formation, has the corporate, limited
liability company or limited partnership, as the case may be, power and
authority to own its property and to conduct its business as described in the
Time of Sale Prospectus and is duly qualified to transact business and is in
good standing in each jurisdiction as set forth in an Annex to such counsel’s
opinion;

(iii) the authorized capital stock of the Company conforms as to legal matters
to the description thereof contained in each of the Time of Sale Information and
the Offering Memorandum;

(iv) all of the issued shares of capital stock or other equity interests of each
Subsidiary of the Company (A) have been duly and validly authorized and issued,
(B) are fully paid and non-assessable (except as such nonassessability may be
affected by Sections 17-607 and 17-804 of the Delaware LP Act and Sections
18-607 and 18-804 of the Delaware LLC Act, as applicable) and (C) are owned
directly or indirectly by the Company, (D) free and clear of all liens,
encumbrances, equities or claims in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the Company as
debtor is on file in the office of the Secretary of State of the State of
Delaware or the Uniform Commercial Code of the State of Texas naming the Company
as debtor is on file in the office of the Secretary of State of the State of
Texas or of which we otherwise have actual knowledge;

(v) This Agreement has been duly authorized, executed and delivered by the
Company;

(vi) The Indenture has been duly authorized, executed and delivered by the
Company and, assuming due execution and delivery thereof by the Trustee,
constitutes a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms;

(vii) The Securities are in the form contemplated by the Indenture, have been
duly authorized, executed and delivered by the Company and, when duly
authenticated as provided in the Indenture and paid for as provided in this
Agreement, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, and will be entitled to the benefits of
the Indenture;

 

5



--------------------------------------------------------------------------------

(viii) the Underlying Shares issuable upon conversion of the Securities
(including any Securities issuable upon conversion in connection with a
“make-whole fundamental change”) have been duly authorized and reserved for
issuance and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and
non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights that are contained in the Company’s Restated
Certificate of Incorporation and Amended and Restated Bylaws, in each case as
amended to the date hereof, or any agreement filed as an exhibit to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2013, any
subsequent quarterly report filed by the Company on Form 10-Q, or any subsequent
report filed by the Company on Form 8-K, other than such as have been satisfied
or waived with respect to Invus, L.P. and Invus C.V. under the Stockholders’
Agreement, dated June 17, 2007, by and between the Company and Invus, L.P., as
amended by that Supplement to Transactions Agreements, dated March 15, 2010 and
Supplement to Transaction Agreements No. 2, dated February 23, 2012, each by and
between the Company, Invus, L.P. and Invus C.V.;

(ix) The execution, delivery and performance by the Company of the Indenture,
this Agreement, the Securities and the compliance by the Company with the terms
thereof, the issuance and sale of the Securities being delivered on the Closing
Date or the Additional Closing Date, as the case may be, (including the issuance
of the Underlying Securities upon conversion thereof, including any Securities
issuable upon conversion in connection with a “make-whole fundamental change”)
and the consummation of the transactions contemplated thereby (i) will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument identified on Annex B [to
include all material contracts filed with the 10-K or subsequent 10-Q or 8-K],
(ii) will not result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
Subsidiaries or (iii) will not result in the violation of any federal or New
York state statute or the Delaware General Corporation Law, the Delaware Limited
Liability Company Act, the Delaware Revised Uniform Limited Partnership Act, or
any rule or regulation thereunder except, in the case of clauses (i) and
(iii) above, for such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect, except that it
is understood that no opinion is given in this paragraph with respect to any
federal or state securities law or any rule or regulation issued pursuant to any
federal or state securities law;

(x) No consent, approval, authorization, order, registration, filing or
qualification of or with any federal, Texas or New York state governmental
agency or body or any Delaware state governmental agency or body acting pursuant
to the Delaware General Corporation Law, the Delaware Limited Liability Company
Act or the Delaware Revised Uniform Limited Partnership Act or, to our
knowledge, any federal, Texas or New York state court or any Delaware state
court acting pursuant to the Delaware General Corporation Law, the Delaware
Limited Liability Company Act or the Delaware Revised Uniform Limited
Partnership Act is required for the issuance and sale of the Securities being
delivered on the Closing Date or the Additional Closing Date, as the case may
be, (including the issuance of the Underlying Securities upon conversion thereof
including any Securities issuable upon conversion in connection with a
“make-whole fundamental change”) and the execution, delivery and compliance by
the Company with all of the provisions of this Agreement and the Indenture,
except that it is understood that no opinion is given in this paragraph with
respect to any federal or state securities law or any rule or regulation issued
pursuant to any federal or state securities law;

 

6



--------------------------------------------------------------------------------

(xi) the statements in the Time of Sale Information and Offering Memorandum
under the headings “Description of Notes”, “Certain Federal Income Tax
Considerations” and “Description of Capital Stock,” to the extent that they
constitute summaries of the terms of the Securities or stock, matters of law or
regulation or legal conclusions, are accurate in all material respects;

(xii) the Company is not, and after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended;

(xiii) Assuming the accuracy of the representations, warranties and agreements
of the Company and the Initial Purchasers contained in this Agreement, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act;

(xiv) To our actual knowledge, there are no legal or governmental proceedings
pending or threatened to which the Company or any of its Subsidiaries is a party
or to which any of the properties of the Company or any of its Subsidiaries is
subject that are required to be described in the Time of Sale Information or
Offering Memorandum and are not so described or of any statutes, regulations,
contracts or other documents that are required to be described in the Time of
Sale Information or Offering Memorandum or required to be incorporated by
reference therein; and

In addition, such counsel shall state that although the primary purpose of its
engagement was not to establish or confirm factual matters or financial or
accounting matters and because of the wholly or partially non-legal character of
many of the statements contained in the Time of Sale Information and the
Offering Memorandum and the reports filed by the Company with the Commission
pursuant to the Exchange Act and incorporated by reference in the Time of Sale
Information and the Offering Memorandum (the “Exchange Act Reports”), and that
such counsel is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Time of
Sale Information, the Offering Memorandum and the Exchange Act Reports (except
to the extent expressly set forth in paragraphs (iii) and (xi) above), and such
counsel has not independently verified the accuracy, completeness or fairness of
such statements (except as aforesaid). Such counsel has, however, participated
in conferences with officers and other representatives of the Company and with
representatives of its independent accounts, and legal counsel for, you, at
which the contents of the Time of Sale Information and the Offering Memorandum
were discussed. Based on such participation and review, and subject to the
limitations described above, such counsel advises you that no facts have come to
its attention that cause it to believe that (in each case, excluding the
financial statements and the notes thereto and the related schedules and other
information of a financial, accounting or statistical nature included therein or
omitted therefrom, as to which such counsel has not been asked to comment);

(i) the Time of Sale Information, at the Time of Sale (which such counsel may
assume to be the date of this Agreement) contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or

 

7



--------------------------------------------------------------------------------

(ii) that the Offering Memorandum or any amendment or supplement thereto as of
its date and the Closing Date contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading (other
than the financial statements and other financial information contained therein,
as to which such counsel need express no belief).

The opinion of Vinson & Elkins LLP described above shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.

 

8



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

J.P. Morgan Securities LLC

Goldman, Sachs & Co.

As Managers of the

several Underwriters listed

in Schedule II to the Underwriting

Agreement and Representatives of the

several Initial Purchasers listed

in Schedule 1 to the Purchase

Agreement referred to below

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

c/o Goldman, Sachs & Co.

200 West Street

New York, NY 10282

Ladies and Gentlemen:

The undersigned understands that J.P. Morgan Securities LLC (“J.P. Morgan”) and
Goldman, Sachs & Co. (“Goldman”) propose to enter into an Underwriting Agreement
(the “Underwriting Agreement”) with Lexicon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), providing for the public offering (the “Public
Offering”) by the several Underwriters listed in Schedule II to the Underwriting
Agreement, including J.P. Morgan and Goldman (the “Underwriters”), of shares
(the “Shares”) of the common stock, par value $0.001 per share, of the Company
(the “Common Stock”). The undersigned also understands that J.P. Morgan and
Goldman propose to enter into a purchase agreement (the “Purchase Agreement”)
with the Company providing for the purchase and resale (“Placement” and together
with the Public Offering, the “Offerings”) by the several initial purchasers
named in Schedule 1 to the Purchase Agreement, including J.P. Morgan and Goldman
(the “Initial Purchasers”), of notes convertible into Common Stock of the
Company (the “Securities”).

To induce the Underwriters and Initial Purchasers that may participate in the
Offerings to continue their efforts in connection with the Offerings, the
undersigned hereby agrees that, without the prior written consent of J.P. Morgan
and Goldman on behalf of the Underwriters and the Initial Purchasers, it will
not, during the period commencing on the date hereof and ending 90 days after
the later of the date of the final prospectus supplement relating to the Public
Offering (the “Prospectus”) or the date of the final offering memorandum
relating to the Placement (the “Offering Memorandum”), (1) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase,



--------------------------------------------------------------------------------

lend, or otherwise transfer or dispose of, directly or indirectly, any shares of
Common Stock beneficially owned (as such term is used in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to (a) transactions relating to shares of Common Stock or other securities
acquired in open market transactions after the completion of the Offerings,
provided that no filing under Section 16(a) of the Exchange Act, shall be
required or shall be voluntarily made in connection with subsequent sales of
Common Stock or other securities acquired in such open market transactions,
(b) any surrender of shares of Common Stock (or options to purchase shares of
Common Stock) to the Company by the undersigned in satisfaction of (i) any
federal, state or local taxes required by law to be withheld with respect to the
vesting of shares of Common Stock or the exercise of stock options to purchase
Common Stock and/or (ii) the exercise price payable to the Company with respect
to the exercise of stock options to purchase Common Stock, in each case granted
under a stock incentive plan or stock purchase plan of the Company described in
the Prospectus and the Offering Memorandum or any document incorporated by
reference therein and in accordance with the terms of any such instrument as in
effect on or before the date hereof, (c) transfers of shares of Common Stock or
any security convertible into Common Stock as a bona fide gift,
(d) distributions of shares of Common Stock or any security convertible into
Common Stock to limited partners or stockholders of the undersigned,
(e) transfers to immediate family of the undersigned, to a trust all of the
beneficiaries of which are the undersigned and/or members of his or her
immediate family or to a corporation, partnership, limited partnership or
limited liability company all of the stockholders, partners and members of which
are the undersigned and/or members of his or her immediate family, in each case
for estate planning purposes; provided that (i) in the case of any transfer or
distribution pursuant to clause (c)—(e) each donee or distributee shall sign and
deliver a lock-up letter substantially in the form of this letter and (ii) in
the case of any surrender, transfer or distribution pursuant to clause (b)—(e),
no filing under Section 16(a) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Common Stock, shall be required or shall be
voluntarily made during the restricted period referred to in the foregoing
sentence, except to reflect the surrender of shares of Common Stock to the
Company by the undersigned on February 28, 2015 pursuant to clause (b)(1) above
upon the vesting of restricted stock units granted to the undersigned by the
Company on February 23, 2011, February 15, 2012, February 8, 2013 and
February 6, 2014 or (f) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that such plan does not provide for the transfer of Common Stock during
the restricted period, except as otherwise permitted herein, and no public
announcement or filing under the Exchange Act regarding the establishment of
such plan shall be required of or voluntarily made by or on behalf of the
undersigned or the Company. For purposes of this agreement, “immediate family”
shall mean spouse, lineal descendant, father, mother, brother or sister of the
transferor.

In addition, the undersigned agrees that, without the prior written consent of
J.P. Morgan and Goldman on behalf of the Underwriters and Initial Purchasers, it
will not, during the period commencing on the date hereof and ending 90 days
after the later of the date of the Prospectus or the Offering Memorandum, make
any demand for or exercise any right with respect to, the registration of any
shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the undersigned’s shares of Common Stock
except in compliance with the foregoing restrictions.

 

2



--------------------------------------------------------------------------------

If:

(1) during the last 17 days of the restricted period the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

(2) prior to the expiration of the restricted period, the Company announces that
it will release earnings results during the 16-day period beginning on the last
day of the restricted period;

the restrictions imposed by this agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event.

The undersigned shall not engage in any transaction that may be restricted by
this agreement during the 34-day period beginning on the last day of the initial
restricted period unless the undersigned requests and receives prior written
confirmation from the Company or J.P. Morgan and Goldman that the restrictions
imposed by this agreement have expired.

The undersigned understands that the Company, the Underwriters and the Initial
Purchasers are relying upon this agreement in proceeding toward consummation of
the Offerings. The undersigned further understands that this agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

Notwithstanding the foregoing, this agreement shall terminate and have no
further force or effect if the Public Offering is not consummated by December 1,
2014.

 

3



--------------------------------------------------------------------------------

Whether or not the Offerings actually occurs depends on a number of factors,
including market conditions. Each Offering will only be made pursuant to an
Underwriting Agreement or Purchase Agreement, as the case may be, the terms of
which are subject to negotiation between the Company and the Underwriters or
Initial Purchasers, as applicable.

 

Very truly yours,

 

(Name)

 

(Address)

 

4



--------------------------------------------------------------------------------

Appendix A

LG103

 

Case Reference

 

Country

 

Filing

 

Filing Number

 

Publication

 

Publication
Number

 

Grant

 

Grant Number

LEX-1002-AT-EPT

  Austria   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-AU-PCT

  Australia   12 Dec 2006   2006337137       27 Sep 2012   2006337137

LEX-1002-BE-EPT

  Belgium   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-BR-PCT

  Brazil   12 Dec 2006   PI0620756-1   22 Nov 2011   2133    

LEX-1002-CA-PCT

  Canada   12 Dec 2006   2,635,531       17 Jun 2014   2,635,531

LEX-1002-CH-EPT

  Switzerland   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-CN-PCD

  China   20 Feb 2013   201310082551.2   28 Aug 2013   CN 103265495A    

LEX-1002-CN-PCT

  China   12 Dec 2006   200680049907.0   21 Jan 2009   CN101351451A   20 Feb
2013   ZL200680049907.0

LEX-1002-CO-PCT

  Colombia   12 Dec 2006   08.074.441   30 Nov 2009   610   28 Jun 2012   1798

LEX-1002-CZ-EPT

  Czech Republic   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep
2012   1984344

LEX-1002-DE-EPT

  Germany   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
602006032204.6

LEX-1002-DK-EPT

  Denmark   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-EA-EAT

  Eurasian Procedure   12 Dec 2006   200870127        

LEX-1002-EP-EPT

  European Procedure (Patents)   12 Dec 2006   06849951.6   29 Oct 2008  
1984344   26 Sep 2012   1984344

LEX-1002-EP-ETD

  European Procedure (Patents)   24 Jun 2011   11005146.3   16 Nov 2011  
2386547    

LEX-1002-ES-EPT

  Spain   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-FR-EPT

  France   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-GB-EPT

  United Kingdom   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep
2012   1984344

LEX-1002-GR-EPT

  Greece   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
3079551

LEX-1002-HK-FPD

  Hong Kong   09 Sep 2013   13110408.0   13 Dec 2013   1183027A    

LEX-1002-HK-FPR

  Hong Kong   11 Mar 2009   09102308.4   24 Jul 2009   1124841A   12 Jul 2013  
HK1124841

LEX-1002-HU-EPT

  Hungary   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-IE-EPT

  Ireland   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-IL-PCT

  Israel   12 Dec 2006   191998        

LEX-1002-IN-PCT

  India   12 Dec 2006   05368/DELNP/2008        

LEX-1002-IT-EPT

  Italy   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-JP-PCT

  Japan   12 Dec 2006   2008-548561   11 Jun 2009   2009-522265   28 Feb 2014  
5483883

LEX-1002-KR-PCT

  South Korea / Republic of Korea   12 Dec 2006   10-2008-7015697       03 Feb
2014   10-1360621

LEX-1002-MX-PCT    

  Mexico   12 Dec 2006   MX/a/2008/008483       09 Mar 2011   284609



--------------------------------------------------------------------------------

LEX-1002-NL-EPT

  Netherlands   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-NO-PCT

  Norway   12 Dec 2006   20083324        

LEX-1002-NZ-PCT

  New Zealand   12 Dec 2006   568946       06 Nov 2010   568946

LEX-1002-PL-EPT

  Poland   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-PT-EPT

  Portugal   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-RO-EPT

  Romania   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-SE-EPT

  Sweden   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-SG-PCT

  Singapore   12 Dec 2006   200804766-4       13 Aug 2010   143823

LEX-1002-TR-EPT

  Turkey   12 Dec 2006   06849951.6   29 Oct 2008   1984344   26 Sep 2012  
1984344

LEX-1002-UA-PCT

  Ukraine   12 Dec 2006   200809740       26 Dec 2011   96936

LEX-1002-US-CNT

  United States Of America   30 Mar 2010   12/750,278   04 Nov 2010  
US-2010-0280054-A1   22 Nov 2011   8,063,057

LEX-1002-US-CNT[2]

  United States Of America   07 Nov 2011   13/290,261   21 Jun 2012   US
2012/0157484 A1   14 Jan 2014   8,629,156

LEX-1002-US-NP

  United States Of America   12 Dec 2006   11/638,677   16 Aug 2007  
US-2007-0191370-A1   25 May 2010   7,723,345

LEX-1002-ZA-PCT

  South Africa   12 Dec 2006   2008/05192       25 Nov 2009   2008/05192

LEX-1004-US-CIP

  United States Of America   24 Oct 2008   12/257,558   07 May 2009  
US-2009-0118505-A1   01 Mar 2011   7,897,763

LEX-1004-US-CNT

  United States Of America   10 Feb 2011   13/024,469   02 Jun 2011  
US-2011-0130564-A1   28 May 2013   8,450,532

LEX-1004-US-NP

  United States Of America   28 Dec 2006   11/647,517   19 Feb 2009  
US-2009-0048280-A1   21 Dec 2010   7,855,291

LEX-1005-AR-NP

  Argentina   11 Dec 2007   P070105537   25 Mar 2009   AR064279 A1    

LEX-1005-AU-PCT

  Australia   11 Dec 2007   2007333120       23 May 2013   2007333120

LEX-1005-BR-PCT

  Brazil   11 Dec 2007   PI0720270-9   29 Jul 2014   2273    

LEX-1005-CA-PCT

  Canada   11 Dec 2007   2,672,233        

LEX-1005-CN-DIV

  China   09 May 2014   201410196723.3   17 Sep 2014   CN 104045626A    

LEX-1005-CN-NP

  China   30 May 2008   200810108453.0   02 Dec 2009   CN 101591332A   16 Apr
2014   ZL200810108453.0

LEX-1005-EA-EAT

  Eurasian Procedure   11 Dec 2007   200970575       30 May 2013   018150

LEX-1005-EP-EPT

  European Procedure (Patents)   11 Dec 2007   07865487.8   26 Aug 2009  
2091940    

LEX-1005-EP-ETD

  European Procedure (Patents)   04 Feb 2013   13153803.5   08 May 2013  
2589600    

LEX-1005-HK-FPR

  Hong Kong   16 Mar 2010   10102736.3   18 Jun 2010   1135987A    

LEX-1005-IL-PCD    

  Israel            

 

2



--------------------------------------------------------------------------------

LEX-1005-IL-PCT

  Israel   11 Dec 2007   198806        

LEX-1005-IN-PCT

  India   11 Dec 2007   3374/CHENP/2009        

LEX-1005-JP-PCT

  Japan   11 Dec 2007   2009-541514   22 Apr 2010   2010-512416   13 Sep 2013  
5361734

LEX-1005-KR-PCT

  South Korea / Republic of Korea   11 Dec 2007   10-2009-7012100        

LEX-1005-MX-PCT

  Mexico   11 Dec 2007   MX/a/2009/006195       15 Dec 2011   293795

LEX-1005-NO-PCT

  Norway   11 Dec 2007   20092639        

LEX-1005-NZ-PCT

  New Zealand   11 Dec 2007   577004   28 Oct 2011   577004   07 Feb 2012  
577004

LEX-1005-RU-EAT

  Russian Federation   11 Dec 2007   200970575       30 May 2013   018150

LEX-1005-SG-PCT

  Singapore   11 Dec 2007   200903523-9       15 Apr 2011   152707

LEX-1005-TW-NP

  Taiwan   10 Dec 2007   96147104   01 Aug 2008   200831102   21 Oct 2013  
I412365

LEX-1005-UA-PCT

  Ukraine   11 Dec 2007   200907262       01 Aug 2012   99270

LEX-1005-US-CNT

  United States Of America   20 May 2009   12/468,974   19 Nov 2009  
US-2009-0286817-A1   04 May 2010   7,709,493

LEX-1005-US-CNT[2]

  United States Of America   05 Apr 2010   12/754,341   09 Dec 2010  
US-2010-0311764-A1   28 Jun 2011   7,968,559

LEX-1005-US-CNT[3]

  United States Of America   17 Jun 2011   13/162,989   16 Feb 2012  
US-2012-0041008-A1   08 Jul 2014   8,772,482

LEX-1005-US-CNT[4]

  United States Of America   20 Jun 2014   14/310,031        

LEX-1005-US-NP

  United States Of America   11 Dec 2007   11/954,000   26 Jun 2008  
US-2008-0153852-A1   30 Jun 2009   7,553,840

LEX-1005-ZA-PCT

  South Africa   11 Dec 2007   2009/03367       25 Aug 2010   2009/03367

LEX-1006-US-NP

  United States Of America   24 Jun 2008   12/144,821   01 Jan 2009  
US-2009-0005381-A1    

LEX-1007-AU-PCT

  Australia   24 Jun 2008   2008268409       20 Mar 2014   2008268409

LEX-1007-CA-PCT

  Canada   24 Jun 2008   2,691,005        

LEX-1007-EP-EPT

  European Procedure (Patents)   24 Jun 2008   08771805.2   07 Apr 2010  
2170335    

LEX-1007-KR-PCT

  South Korea / Republic of Korea   24 Jun 2008   10-2009-7026993        

LEX-1007-US-NP

  United States Of America   24 Jun 2008   12/144,953   01 Jan 2009  
US-2009-0005382-A1   10 Jan 2012   8,093,291

LEX-1008-US-CNT

  United States Of America   14 Jan 2011   13/006,592   12 May 2011  
US-2011-0112094-A1   02 Apr 2013   8,410,121

LEX-1008-US-NP

  United States Of America   09 Jul 2008   12/169,815   26 Feb 2009  
US-2009-0054308-A1   25 Jan 2011   7,875,622

LEX-1009-AR-NP    

  Argentina   25 Sep 2008   080104181        

 

3



--------------------------------------------------------------------------------

LEX-1009-AT-EPT

  Austria   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-AU-PCT

  Australia   25 Sep 2008   2008304439       30 Jan 2014   2008304439

LEX-1009-BE-EPT

  Belgium   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-BG-EPT

  Bulgaria   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-BR-PCT

  Brazil   25 Sep 2008   PI0817270-6        

LEX-1009-CA-PCT

  Canada   25 Sep 2008   2,700,835        

LEX-1009-CH-EPT

  Switzerland   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-CL-NP

  Chile   26 Sep 2008   2880-2008   27 Mar 2009      

LEX-1009-CN-PCT

  China   25 Sep 2008   200880108684.x   18 Aug 2010   CN 101809018A   06 Feb
2013   ZL200880108684.X

LEX-1009-CZ-EPT

  Czech Republic   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-DE-EPT

  Germany   25 Sep 2008   08834252.2       24 Jul 2013   602008026290.1

LEX-1009-DK-EPT

  Denmark   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-EA-EAT

  Eurasian Procedure   25 Sep 2008   201070410       30 Nov 2012   017275

LEX-1009-EP-EPT

  European Procedure (Patents)   25 Sep 2008   08834252.2   07 Jul 2010  
2203444   24 Jul 2013   2203444

LEX-1009-ES-EPT

  Spain   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-FR-EPT

  France   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-GB-EPT

  United Kingdom   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-GR-EPT

  Greece   25 Sep 2008   08834252.2   07 Jul 2010   2203444   24 Jul 2013  
3081930

LEX-1009-HK-FPR

  Hong Kong   10 Dec 2010   10111537.5   25 Mar 2011   1145023B   12 Jul 2013  
HK1145023

LEX-1009-HU-EPT

  Hungary   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-IE-EPT

  Ireland   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-IL-PCT

  Israel   25 Sep 2008   204373   31 Dec 2013     01 Apr 2014   204373

LEX-1009-IN-PCT

  India   25 Sep 2008   2222/DELNP/2010   14 Oct 2011   17394    

LEX-1009-IT-EPT

  Italy   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-JP-PCT

  Japan   25 Sep 2008   2010-527125   24 Dec 2010   2010-540551    

LEX-1009-KR-PCT

  South Korea / Republic of Korea   25 Sep 2008   10-2010-7006616        

LEX-1009-MX-PCT

  Mexico   25 Sep 2008   MX/a/2010/003326       13 Dec 2012   306073

LEX-1009-NL-EPT

  Netherlands   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-NO-EPT

  Norway   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-NZ-PCT

  New Zealand   25 Sep 2008   583808       07 May 2012   583808

LEX-1009-PL-EPT

  Poland   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-PT-EPT

  Portugal   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-RU-EAT    

  Russian Federation   25 Sep 2008   201070410       30 Nov 2012   017275

 

4



--------------------------------------------------------------------------------

LEX-1009-SE-EPT

  Sweden   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-SG-PCT

  Singapore   25 Sep 2008   201002123-6       28 Sep 2012   160104

LEX-1009-TH-NP

  Thailand   12 Sep 2008   0801004715   30 Jan 2012   111683    

LEX-1009-TR-EPT

  Turkey   25 Sep 2008   08834252.2       24 Jul 2013   2203444

LEX-1009-TW-NP

  Taiwan   19 Sep 2008   97136105   01 Jun 2009   200922934   01 Jun 2014  
I439457

LEX-1009-UA-PCT

  Ukraine   25 Sep 2008   201005125       10 Jun 2013   102079

LEX-1009-US-CNT

  United States Of America   01 Jun 2012   13/486,103   03 Jan 2013  
US-2013-0005754-A1   18 Feb 2014   8,653,094

LEX-1009-US-NP

  United States Of America   25 Sep 2008   12/237,455   02 Apr 2009  
US-2009-0088447-A1   05 Jun 2012   8,193,204

LEX-1009-ZA-PCT

  South Africa   25 Sep 2008   2010/01750       25 May 2011   2010/01750

LEX-1010-AU-PCT

  Australia   22 Aug 2008   2008293679       24 Dec 2013   2008293679

LEX-1010-BR-PCT

  Brazil   22 Aug 2008   PI0815754-5        

LEX-1010-CA-PCT

  Canada   22 Aug 2008   2,697,368        

LEX-1010-CN-PCT

  China   22 Aug 2008   200880104288.X   11 Aug 2010   CN 101801384A   21 Mar
2012   ZL200880104288.X

LEX-1010-EP-EPT

  European Procedure (Patents)   22 Aug 2008   08828111.8   26 May 2010  
2187887    

LEX-1010-HK-FPR

  Hong Kong   05 Nov 2010   10110369.0       07 Sep 2012   1143749

LEX-1010-IL-PCD

  Israel   20 May 2013   226441   30 Jun 2014      

LEX-1010-IL-PCT

  Israel   22 Aug 2008   203669        

LEX-1010-IN-PCT

  India   22 Aug 2008   1490/DELNP/2010   06 Aug 2010   32/2010    

LEX-1010-JP-PCT

  Japan   22 Aug 2008   2010-522057   02 Dec 2010   2010-536879   06 Jun 2014  
5553752

LEX-1010-KR-PCT

  South Korea / Republic of Korea   22 Aug 2008   10-2010-7003916        

LEX-1010-MX-PCT

  Mexico   22 Aug 2008   MX/a/2010/001938        

LEX-1010-NZ-PCT

  New Zealand   22 Aug 2008   583017   24 Feb 2012   583017   05 Jun 2012  
583017

LEX-1010-RU-PCT

  Russian Federation   22 Aug 2008   2010111125       20 Sep 2013   2493156

LEX-1010-US-CNT

  United States Of America   15 Jun 2011   13/160,678   08 Dec 2011  
US-2011-0301349-A1   05 Nov 2013   8,575,362

LEX-1010-US-DIV

  United States Of America   26 Mar 2010   12/732,311   23 Sep 2010  
US-2010-0240906-A1   28 Jun 2011   7,968,729

LEX-1010-ZA-PCT

  South Africa   22 Aug 2008   2010/00785       28 Apr 2011   2010/00785

LEX-1305-US-PCT

  United States Of America   04 Nov 2010   13/505,895   13 Dec 2012  
US-2012-0316171-A1    

LEX-1308-WO-PCT

  International Procedure   09 Feb 2011   PCT/US2011/024141   18 Aug 2001   WO
2011/100285    

LEX-1313-AU-PCT    

  Australia   16 Oct 2012   2012326383        

 

5



--------------------------------------------------------------------------------

LEX-1313-BR-PCT

  Brazil   16 Oct 2012   BR112014009308-3        

LEX-1313-CA-PCT

  Canada   16 Oct 2012   2,851,862        

LEX-1313-CN-PCT

  China   16 Oct 2012   201280051029.1   13 Aug 2014   CN 103987381A    

LEX-1313-EP-EPT

  European Procedure (Patents)   16 Oct 2012   12780617.2   16 Jul 2014  
2753306    

LEX-1313-HK-FPR

  Hong Kong   05 Sep 2014   14109067.3        

LEX-1313-IL-PCT

  Israel   16 Oct 2012   PCT/US2012/060338        

LEX-1313-IN-PCT

  India   16 Oct 2012   3600/DELNP/2014        

LEX-1313-JP-PCT

  Japan   16 Oct 2012   2014-535988        

LEX-1313-KR-PCT

  South Korea / Republic of Korea   16 Oct 2012   PCT/US2012/060338        

LEX-1313-MX-PCT

  Mexico   16 Oct 2012   MX/a/2014/004603        

LEX-1313-NZ-PCT

  New Zealand   16 Oct 2012   623423        

LEX-1313-RU-PCT

  Russian Federation   16 Oct 2012   2014119866        

LEX-1313-SG-PCT

  Singapore   16 Oct 2012   11201401583Y        

LEX-1313-TH-PCT

  Thailand   16 Oct 2012   1401002078        

LEX-1313-UA-PCT

  Ukraine   16 Oct 2012   a 2014 05227        

LEX-1313-US-NP

  United States Of America   16 Oct 2012   13/652,527   04 Jul 2013   US
2013/0172376 A1    

LEX-1313-ZA-PCT

  South Africa   16 Oct 2012   PCT/US2012/060338        

LEX-1314-AR-NP

  Argentina   04 Nov 2011   20110104110   20 Mar 2013   AR083755 A1    

LEX-1314-AU-PCT

  Australia   03 Nov 2011   2011323302        

LEX-1314-BR-PCT

  Brazil   03 Nov 2011   BR112013011015-5        

LEX-1314-CA-PCT

  Canada   03 Nov 2011   2,816,963        

LEX-1314-EP-EPT

  European Procedure (Patents)   03 Nov 2011   11787757.1   11 Sep 2013  
2635569    

LEX-1314-HK-FPR

  Hong Kong   26 Aug 2013   13109961.1   06 Dec 2013   1182698A    

LEX-1314-IN-PCT

  India   03 Nov 2011   3664/DELNP/2013        

LEX-1314-JP-PCT

  Japan   03 Nov 2011   2013-537814   14 Nov 2013   2013-541589    

LEX-1314-KR-PCT

  South Korea / Republic of Korea   03 Nov 2011   10-2013-7014387        

LEX-1314-MX-PCT

  Mexico   03 Nov 2011   MX/a/2013/004921        

LEX-1314-NZ-PCT

  New Zealand   03 Nov 2011   609919        

LEX-1314-RU-PCT

  Russian Federation   03 Nov 2011   2013125756        

LEX-1314-SG-PCT    

  Singapore   03 Nov 2011   201303215-6        

 

6



--------------------------------------------------------------------------------

LEX-1314-TW-NP

  Taiwan   20 Oct 2011   100138117   16 Nov 2012   201245183    

LEX-1314-UA-PCT

  Ukraine   03 Nov 2011   201307066        

LEX-1314-US-NP

  United States Of America   03 Nov 2011   13/288,366   17 May 2012  
US-2012-0122904-A1   08 Jul 2014   8,772,483

LEX-1314-ZA-PCT

  South Africa   03 Nov 2011   2013/03049        

LEX-1327-WO-PCT

  International Procedure   28 Mar 2013   PCT/US2013/034314   03 Oct 2013   WO
2013/148978    

LEX-1328-WO-PCT    

  International Procedure   25 Nov 2013   PCT/2013/071678   30 May 2014   WO
2014/082034    

 

7



--------------------------------------------------------------------------------

LG421

 

Case Reference

 

Country

 

Filing

 

Filing Number

 

Publication

 

Publication
Number

 

Grant

 

Grant Number

LEX-1000-AR-NP

  Argentina   28 Sep 2007   P070104306   23 Dec 2008   AR063047A1    

LEX-1000-AT-EPT

  Austria   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-AT-ETD

  Austria   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-AU-PCT

  Australia   27 Sep 2007   2007304971       03 Oct 2013   2007304971

LEX-1000-BE-EPT

  Belgium   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-BE-ETD

  Belgium   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-BR-PCT

  Brazil   27 Sep 2007   PI0717156-0   15 Oct 2013   2232    

LEX-1000-CA-PCT

  Canada   27 Sep 2007   2,664,688        

LEX-1000-CH-EPT

  Switzerland   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-CH-ETD

  Switzerland   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-CN-DIV

  China   14 Mar 2013   201310082020.3   21 Aug 2013   CN 103254119A    

LEX-1000-CN-NP

  China   02 Apr 2008   200810090073.9   14 Jan 2009   CN101343296A   10 Apr
2013   ZL200810090073.9

LEX-1000-CZ-EPT

  Czech Republic   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan
2011   2089361

LEX-1000-CZ-ETD

  Czech Republic   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-DE-EPT

  Germany   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
602007012292.9

LEX-1000-DE-ETD

  Germany   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-DK-EPT

  Denmark   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-DK-ETD

  Denmark   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-EA-EAT

  Eurasian Procedure   27 Sep 2007   200970337       30 May 2012   016511

LEX-1000-EP-EPT

  European Procedure (Patents)   27 Sep 2007   07843301.8   19 Aug 2009  
2089361   26 Jan 2011   2089361

LEX-1000-EP-ETD    

  European Procedure (Patents)   27 Sep 2007   10194063.3   13 Apr 2011  
2308841   16 Apr 2014   2308841

 

8



--------------------------------------------------------------------------------

LEX-1000-ES-EPT

  Spain   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-ES-ETD

  Spain   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-FR-EPT

  France   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-FR-ETD

  France   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-GB-EPT

  United Kingdom   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan
2011   2089361

LEX-1000-GB-ETD

  United Kingdom   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-GR-EPT

  Greece   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
3074740

LEX-1000-GR-ETD

  Greece   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-HK-FPD

  Hong Kong   04 Sep 2013   13110285.8   13 Dec 2013   1183020A    

LEX-1000-HK-FPR

  Hong Kong   19 Mar 2009   09102667.9   24 Jul 2009   1124863A   10 Jan 2014  
HK1124863

LEX-1000-HU-EPT

  Hungary   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-HU-ETD

  Hungary   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-IE-EPT

  Ireland   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-IE-ETD

  Ireland   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-IL-PCT

  Israel   27 Sep 2007   197836   30 Jan 2014     01 May 2014   197836

LEX-1000-IN-PCT

  India   27 Sep 2007   00609/MUMNP/2009       14 Feb 2014   258913

LEX-1000-IT-EPT

  Italy   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-IT-ETD

  Italy   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-JP-PCD

  Japan   20 Nov 2012   2012-254023   02 May 2013   2013-079243    

LEX-1000-JP-PCT

  Japan   27 Sep 2007   2009-530593   18 Feb 2010   2010-504998   07 Jun 2013  
5283625

LEX-1000-KR-PCD

  South Korea / Republic of Korea            

LEX-1000-KR-PCT

  South Korea / Republic of Korea   27 Sep 2007   10-2009-7008685        

LEX-1000-MX-PCT

  Mexico   27 Sep 2007   MX/a/2009/003305       29 Jun 2011   287903

LEX-1000-NL-EPT

  Netherlands   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-NL-ETD    

  Netherlands   27 Sep 2007   10194063.3       16 Apr 2014   2308841

 

9



--------------------------------------------------------------------------------

LEX-1000-NO-PCT

  Norway   27 Sep 2007   20091700        

LEX-1000-NZ-PCT

  New Zealand   27 Sep 2007   575811   28 Oct 2011   575811   07 Feb 2012  
575811

LEX-1000-PL-EPT

  Poland   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-PL-ETD

  Poland   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-PT-EPT

  Portugal   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-PT-ETD

  Portugal   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-RO-EPT

  Romania   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-RO-ETD

  Romania   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-RU-EAT

  Russian Federation   27 Sep 2007   200970337       30 May 2012   016511

LEX-1000-SE-EPT

  Sweden   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011  
2089361

LEX-1000-SE-ETD

  Sweden   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-SG-PCT

  Singapore   27 Sep 2007   200902135-3       15 Feb 2012   151038

LEX-1000-TR-EPT

  Turkey   27 Sep 2007   07843301.8   19 Aug 2009   2089361   26 Jan 2011   TR
2011 02757 T4

LEX-1000-TR-ETD

  Turkey   27 Sep 2007   10194063.3       16 Apr 2014   2308841

LEX-1000-TW-NP

  Taiwan   19 Sep 2007   96134994   01 Jul 2008   200826929    

LEX-1000-UA-PCT

  Ukraine   27 Sep 2007   2009 04205       25 Apr 2012   98123

LEX-1000-US-CNT

  United States Of America   18 Aug 2010   12/858,666   09 Dec 2010   US
2010/0311673 A1   02 Jul 2013   8,476,413

LEX-1000-US-CNT[2]

  United States Of America   25 Jun 2013   13/925,981   15 May 2014   US
2014/0135277 A1    

LEX-1000-US-NP

  United States Of America   27 Sep 2007   11/862,690   15 May 2008  
US-2008-0113922-A1   24 Aug 2010   7,781,577

LEX-1000-US-NP[2]

  United States Of America   04 Mar 2008   12/041,860   11 Sep 2008  
US-2008-0221164-A1   07 Dec 2010   7,846,945

LEX-1000-ZA-PCT

  South Africa   27 Sep 2007   2009/02231       28 Jul 2010   2009/02231

LEX-1017-AR-NP

  Argentina   25 Jul 2008   P080103246   21 Oct 2009   AR067701 A1    

LEX-1017-AT-EPT

  Austria   17 Jul 2008   08826634.1   12 May 2010   E530558   25 May 2012  
2183263

LEX-1017-AU-PCD    

  Australia   12 Jun 2013   2013206276        

 

10



--------------------------------------------------------------------------------

LEX-1017-AU-PCT

  Australia   17 Jul 2008   2008279424       26 Sep 2013   2008279424

LEX-1017-BE-EPT

  Belgium   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-BR-PCT

  Brazil   17 Jul 2008   PI0813840-0        

LEX-1017-CA-PCT

  Canada   17 Jul 2008   2,694,029        

LEX-1017-CH-EPT

  Switzerland   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-CN-PCT

  China   17 Jul 2008   200880100489.2   11 Aug 2010   CN 101801989A    

LEX-1017-CZ-EPT

  Czech Republic   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct
2011   2183263

LEX-1017-DE-EPT

  Germany   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
602008010937.2

LEX-1017-DK-EPT

  Denmark   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-EA-EAT

  Eurasian Procedure   17 Jul 2008   201070186       28 Dec 2012   017411

LEX-1017-EP-EPT

  European Procedure (Patents)   17 Jul 2008   08826634.1   12 May 2010  
2183263   26 Oct 2011   2183263

LEX-1017-ES-EPT

  Spain   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-FR-EPT

  France   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-GB-EPT

  United Kingdom   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct
2011   2183263

LEX-1017-GR-EPT

  Greece   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
3076926

LEX-1017-HK-FPR

  Hong Kong   12 Nov 2010   10110567.0        

LEX-1017-HU-EPT

  Hungary   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-IE-EPT

  Ireland   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-IL-PCT

  Israel   17 Jul 2008   203209   27 Feb 2014     28 May 2014   203209

LEX-1017-IN-PCT

  India   17 Jul 2008   493/CHENP/2010   23 Jul 2010   30/2010    

LEX-1017-IT-EPT

  Italy   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-JP-PCD    

  Japan   28 Aug 2013   2013-176646   09 Jan 2014   2014-001230    

 

11



--------------------------------------------------------------------------------

LEX-1017-JP-PCT

  Japan   17 Jul 2008   2010-518296   11 Nov 2010   2010-534661    

LEX-1017-KR-PCT

  South Korea / Republic of Korea   17 Jul 2008   10-2010-7001659        

LEX-1017-MX-PCT

  Mexico   17 Jul 2008   MX/a/2010/000854       29 Feb 2012   296552

LEX-1017-NL-EPT

  Netherlands   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-NZ-PCT

  New Zealand   17 Jul 2008   582536       07 May 2012   582536

LEX-1017-PL-EPT

  Poland   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-PT-EPT

  Portugal   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-RO-EPT

  Romania   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-RU-EAT

  Russian Federation   17 Jul 2008   201070186       28 Dec 2012   017411

LEX-1017-SE-EPT

  Sweden   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011  
2183263

LEX-1017-SG-PCT

  Singapore   17 Jul 2008   201000219-4       30 Apr 2012   158399

LEX-1017-TR-EPT

  Turkey   17 Jul 2008   08826634.1   12 May 2010   2183263   26 Oct 2011   TR
2011 12632 T4

LEX-1017-TW-DIV

  Taiwan   16 Aug 2013   102129521   16 Dec 2013   201350473    

LEX-1017-TW-NP

  Taiwan   21 Jul 2008   97127665   01 Apr 2009   200914434   21 Dec 2013  
I419886

LEX-1017-UA-PCT

  Ukraine   17 Jul 2008   2010 02095        

LEX-1017-US-CNT

  United States Of America   11 Aug 2011   13/207,576   19 Apr 2012  
US-2012-0095198-A1   23 Oct 2012   8,293,878

LEX-1017-US-NP

  United States Of America   17 Jul 2008   12/174,722   29 Jan 2009  
US-2009-0030198-A1   27 Sep 2011   8,026,347

LEX-1017-ZA-PCT

  South Africa   17 Jul 2008   2010/00219       30 Mar 2011   2010/00219

LEX-1287-AR-NP

  Argentina   15 Jul 2009   P090102685   22 Sep 2010   AR072807 A1    

LEX-1287-AU-PCT

  Australia   15 Jul 2009   2009270973       15 May 2014   2009270973

LEX-1287-BR-PCT

  Brazil   15 Jul 2009   PI0916191-0        

LEX-1287-CA-PCT

  Canada   15 Jul 2009   2,730,931        

LEX-1287-CN-PCT

  China   15 Jul 2009   200980127924.5   29 Jun 2011   CN 102112483A    

LEX-1287-EP-ETD    

  European Procedure (Patents)   18 Feb 2011   11155100.8   15 Jun 2011  
2332947    

 

12



--------------------------------------------------------------------------------

LEX-1287-HK-FPR

  Hong Kong   22 Jul 2011   11107631.7   30 Mar 2012   1153480A    

LEX-1287-IL-PCT

  Israel   15 Jul 2009   210269        

LEX-1287-IN-PCT

  India   15 Jul 2009   504/DELNP/2011   10 Feb 2012   2264    

LEX-1287-JP-PCT

  Japan   15 Jul 2009   2011-518868   17 Nov 2011   2011-528366    

LEX-1287-KR-PCT

  South Korea / Republic of Korea   15 Jul 2009   10-2011-7001024        

LEX-1287-MX-PCT

  Mexico   15 Jul 2009   MX/a/2011/000503        

LEX-1287-NZ-PCT

  New Zealand   15 Jul 2009   590184       04 Jan 2013   590184

LEX-1287-RU-PCT

  Russian Federation   15 Jul 2009   2011105797       27 Jan 2014   2505543

LEX-1287-SG-PCD

  Singapore   18 Oct 2012   201207768-1   29 Nov 2012   185317    

LEX-1287-TH-NP

  Thailand   09 Jul 2009   0901003106   29 Mar 2013   122363    

LEX-1287-TW-NP

  Taiwan   01 Jul 2009   98122274   16 Feb 2010   201006808    

LEX-1287-UA-PCT

  Ukraine   15 Jul 2009   201101832        

LEX-1287-US-CNT

  United States Of America   22 Jun 2012   13/530,645   27 Jun 2013   US
2013/0165395 A1    

LEX-1287-US-NP

  United States Of America   15 Jul 2009   12/503,225   21 Jan 2010  
US-2010-0016422-A1   10 Jul 2012   8,217,156

LEX-1287-ZA-PCT

  South Africa   15 Jul 2009   2011/00175       28 Mar 2012   2011/00175

LEX-1309-AR-NP

  Argentina   02 Mar 2011   20110100644   11 Apr 2012   AR 080444 A1    

LEX-1309-AU-PCT

  Australia   01 Mar 2011   2011223861        

LEX-1309-BR-PCT

  Brazil   01 Mar 2011   BR112012021771-2        

LEX-1309-CA-PCT

  Canada   01 Mar 2011   2,791,300        

LEX-1309-EP-EPT

  European Procedure (Patents)   01 Mar 2011   11707324.7   09 Jan 2013  
2542236    

LEX-1309-IL-PCT

  Israel   01 Mar 2011   221372        

LEX-1309-IN-PCT

  India   01 Mar 2011   7336/DELNP/2012        

LEX-1309-JP-PCT

  Japan   01 Mar 2011   2012-556154   10 Jun 2013   2013-521293    

LEX-1309-KR-PCT    

  South Korea / Republic of Korea   01 Mar 2011   10-2012-7022847        

 

13



--------------------------------------------------------------------------------

LEX-1309-MX-PCT

  Mexico   01 Mar 2011   MX/a/2012/010021        

LEX-1309-RU-PCT

  Russian Federation   01 Mar 2011   2012141893   10 Apr 2014      

LEX-1309-TW-NP

  Taiwan   14 Feb 2011   100104797   16 Sep 2011   201130486    

LEX-1309-UA-PCT

  Ukraine   01 Mar 2011   201211362        

LEX-1309-US-CNT

  United States Of America   10 Jun 2013   13/913,928   16 Jan 2014   US
2014/0018308 A1    

LEX-1321-AR-NP

  Argentina   04 Jan 2012   20120100021   26 Jun 2013   AR084781 A1    

LEX-1321-AU-PCT

  Australia   03 Jan 2012   2012204567        

LEX-1321-BR-PCT

  Brazil   03 Jan 2012   BR112013017314-9        

LEX-1321-CA-PCT

  Canada   03 Jan 2012   2,823,736        

LEX-1321-CN-PCT

  China   03 Jan 2012   201280004771.7   18 Dec 2013   CN 103458875 A    

LEX-1321-EP-EPT

  European Procedure (Patents)   03 Jan 2012   12700583.3   13 Nov 2013  
2661256    

LEX-1321-HK-FPR

  Hong Kong   10 Jan 2014   14100308.1   04 Apr 2014   1187263A    

LEX-1321-IL-PCT

  Israel   03 Jan 2012   227006        

LEX-1321-IN-PCT

  India   03 Jan 2012   5656/DELNP/2013        

LEX-1321-JP-PCT

  Japan   03 Jan 2012   2013-548455   23 Jan 2014   2014-501780    

LEX-1321-KR-PCT

  South Korea / Republic of Korea   03 Jan 2012   10-2013-7020505        

LEX-1321-MX-PCT

  Mexico   03 Jan 2012   MX/a/2013/007826        

LEX-1321-NZ-PCT

  New Zealand   03 Jan 2012   612116        

LEX-1321-RU-PCT

  Russian Federation   03 Jan 2012   2013136384        

LEX-1321-SG-PCT

  Singapore   03 Jan 2012   201305204.8        

LEX-1321-TH-PCT

  Thailand   03 Jan 2012   1301003598        

LEX-1321-TW-NP

  Taiwan   02 Jan 2012   101100085   01 Mar 2013   201309345    

LEX-1321-UA-PCT

  Ukraine   03 Jan 2012   2013 09666        

LEX-1321-US-CNT

  United States Of America   30 May 2014   14/291,804        

LEX-1321-WO-PCT

  International Procedure   03 Jan 2012   PCT/US2012/020042   12 Jul 2012   WO
2012/094293    

LEX-1321-ZA-PCT

  South Africa   03 Jan 2012   2013/04694        

 

14